July 17, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                         FATIMA IBRAHIM, M.D., Appellant

NO. 14-11-00658-CV                          V.

                 LISA GILBRIDE AND PETE GILBRIDE, Appellees
                      ________________________________

       This cause, an interlocutory appeal from an order favoring appellees, Lisa Gilbride
and Pete Gilbride, signed July 8, 2011, was heard on the transcript of the record. We
have inspected the record and find no error in the order. We order the order of the court
below AFFIRMED.

      We order appellant, Fatima Ibrahim, M.D., to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.